Citation Nr: 1504401	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  07-38 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the RO in St. Petersburg, Florida.  The matter has been Remanded and decided by the Board on multiple occasions.  The Board most recently denied the claim in April 2014, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court issued an order granting a Joint Motion for Remand (JMR).  The appeal was returned to the Board for action consistent with the September 2014 JMR.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2008.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2014 JMR, the parties agreed that the November 2013 VA examiner did not substantially comply with the Board's October 2013 remand directives in violation of Stegall v. West, 11 Vet. App. 268 (1998).

Given the foregoing, on remand, the Veteran should be afforded another VA examination of his low back, to include obtaining an opinion consistent with the October 2013 JMR, specifically, an opinion that reconciles all opinion evidence both favorable and unfavorable to the Veteran.  In this regard, the Board notes that in its February 2013 decision, it determined that the Veteran, who has a long history of incarceration for multiple offenses, was not a credible historian.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Furthermore, in January 2015 the Veteran sent additional evidence directly to the Board.  The Veteran declined to waive RO jurisdiction in considering this new evidence; accordingly, remand is required.  38 C.F.R. § 20.1304 (c); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any outstanding pertinent VA and/or private treatment records not already of record.

2. Thereafter, the Veteran should be scheduled for an examination of his spine.  The electronic record (VBMS and Virtual VA) and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the record was in fact made available for review in conjunction with the examination. 

The examiner must provide an opinion as whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any current low back disorder found had its onset in service or is otherwise etiologically related to his active service.  In so doing, the examiner should attempt to reconcile, to the best extent possible, his or her findings versus those made by the VA examiner in 2006 and 2010 and the second VA examiner in 2014.  Specifically, he or she should try to reconcile the initial determination (in 2006) that an etiology opinion relating the Veteran's back disability to his active service could not be made "without resort to mere speculation" versus the later negative etiological opinion (in 2010).   Notably, what evidence, if any, existed in 2010 that allowed a more definitive opinion that was not present in 2006?  The examiner should also attempt to reconcile, to the best extent possible, his or her findings versus the opinions made by the Veteran's chiropractor in July 2008 and December 2009.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
3. Furthermore, and once again to help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.   See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4. After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

